EXHIBIT 99.1 A NADIGICS ANNOUNCES THAT IT HAS RECEIVED A REVISED OFFER FROM AN EXCLUDED PARTY WARREN, N.J., December 24 , 2015 — ANADIGICS, Inc. (Nasdaq: ANAD) (“ANADIGICS” or the “Company”) today announced that it has received a revised offer from an Excluded Party to acquire the Company. The Company’s Board of Directors will evaluate this revised offer, which provides that it is to expire on December 31, 2015, along with the amended Acquisition Proposal from the Competing Bidder that was determined by the Company’s Board of Directors to be a “Superior Offer” as disclosed by the Company on December 23, 2015. This press release is neither an offer to purchase nor a solicitation of an offer to sell any securities. The solicitation and the offer to buy shares of the Company’s common stock are being made pursuant only pursuant to the tender offer statement on Schedule TO that Aloha Holding Company, Inc. (“Aloha”) and Aloha Acquisition Sub, Inc., a wholly owned subsidiary of Aloha, filed with the SEC on November 24, 2015, as amended to date. The Company also filed a solicitation/recommendation statement on Schedule 14D-9 with respect to the tender offer on November 24, 2015, as amended to date. The tender offer statement (including an offer to purchase, a related letter of transmittal and other offer documents) and the solicitation/recommendation statement contain important information that should be read carefully and considered before any decision is made with respect to the tender offer. These materials are available at no charge from the SEC through its website at www.sec.gov . About ANADIGICS, Inc. ANADIGICS, Inc. (NASDAQ:
